1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MATOYA ROBINSON,                                   )    Case No.: 1:18-cv-0976- JLT
                                                        )
12                  Plaintiffs,                         )    ORDER DIRECTING THE CLERK TO CLOSE
                                                        )    THE ACTION
13          v.                                          )
14   NANCY A. BERRYHILL,                                )    (Doc. 12)
     Acting Commissioner of Social Security,            )
15                                                      )
                    Defendant.                          )
16                                                      )
                                                        )
17
18          On March 13, 2019, the parties filed a “Stipulation of Dismissal,” indicating the parties agreed

19   that “this action be dismissed with prejudice.” (Doc. 12 at 1) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii),

20   “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of dismissal signed

21   by all parties who have appeared.”

22          Because all parties signed the stipulation, it “automatically terminate[d] the action.” Wilson v.

23   City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based

24   upon the stipulation of the parties, the Clerk of Court is DIRECTED to close this action.

25
26   IT IS SO ORDERED.

27      Dated:     March 13, 2019                                 /s/ Jennifer L. Thurston
28                                                          UNITED STATES MAGISTRATE JUDGE
